Exhibit 10.5
EXPRESS SCRIPTS, INC.
2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
          Notice is hereby given of the following award of Restricted Stock
Units (the “Award”), which entitles the Grantee to receive one share of the
common stock, $0.01 par value per share (“Common Stock”), of Express Scripts,
Inc. (the “Company”) for each Restricted Stock Unit pursuant to the following
terms and conditions:

             
 
  •   Grantee:   ___________
 
           
 
  •   Grant Date:   ___________
 
           
 
  •   Number of Restricted Stock Units:   ___________

  •   Vesting Schedule: The Restricted Stock Units under the Award shall be
vested and become exercisable in accordance with the following vesting schedule:

     
 
  ____________________________________________
 
   
 
  ____________________________________________
 
   
 
  ____________________________________________

  •   Other Provisions: The Award is granted subject to, and in accordance with,
the terms of the Restricted Stock Unit Agreement (the “RSU Agreement”) attached
hereto as Exhibit A, including Schedule 1 thereto, and the Express Scripts, Inc.
2011 Long-Term Incentive Plan (the “Plan”).

 This Award is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the RSU Agreement.

            EXPRESS SCRIPTS, INC.
      By:           [NAME]         [TITLE]     

Attachments:

Exhibit A— Restricted Stock Unit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXPRESS SCRIPTS, INC.
2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Express Scripts, Inc., a Delaware corporation (“Company”), has granted you
(“Grantee”) an award of the number of Restricted Stock Units as set forth on the
Grant Notice. Each Restricted Stock Unit shall entitle Grantee to receive one
share of Common Stock upon vesting in the future in accordance with, and subject
to, the terms and conditions set forth in your Restricted Stock Unit Grant
Notice (“Grant Notice”) and this Restricted Stock Unit Agreement (“RSU
Agreement”).
     The Award is granted pursuant to the Express Scripts, Inc. 2011 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), pursuant to which
restricted stock units, and other awards, may be granted to employees of the
Company or an Affiliate. Except as otherwise specifically set forth herein, all
capitalized terms utilized herein (including on Schedule 1 hereto) shall have
the respective meanings ascribed to them in the Plan.
     The details of your Award are as follows:
     l. Grant of Restricted Stock Unit Award. Pursuant to action of the Board
and/or the Committee, the Company hereby grants to Grantee an award (the
“Award”) of the number of Restricted Stock Units as set forth on the Grant
Notice. Each Restricted Stock Unit shall entitle Grantee to receive one share of
Common Stock upon vesting in the future in accordance with, and subject to, the
terms and conditions described herein.
     2. Vesting and Forfeiture.
          (a) Time Vesting. The Restricted Stock Units shall vest in one or more
installments in accordance with the Vesting Schedule as set forth on the Grant
Notice, with the vesting of each installment subject to the Grantee’s continued
employment with the Company through the applicable vesting date.
          (b) Accelerated Vesting. Any Restricted Stock Units which have not yet
vested under subparagraph (a) above shall, upon the occurrence of a Change in
Control or the termination of the Grantee’s employment with the Company, vest or
be forfeited in accordance with the provisions of the Plan, and the terms of
this Agreement (including Schedule 1 hereto), and, where applicable, the terms
of any Applicable Employment Agreement (as defined below).
          (c) Forfeiture of Restricted Stock Units. If Grantee’s employment with
the Company terminates for any reason, Grantee shall forfeit all rights with
respect to any portion of the Award (and the underlying shares of Common Stock)
that has not yet vested as of the effective date of the termination, except to
the extent such Award vests upon such termination under Section 2(b).
     3. Issuance of Common Stock upon Vesting. In accordance with the Vesting
Schedule and subject to all the terms and conditions set forth in this
Agreement, the Plan and any Applicable Employment Agreement, upon an applicable
vesting event, the Company shall issue and deliver to Grantee the number of
shares of Common Stock equal to the number of Restricted Stock Units which have
become vested as a result of such event (subject to any reductions for tax
withholding or otherwise to the extent permitted under Plan, this Agreement or
any Applicable Employment Agreement). The Company may, in its sole discretion,
deliver such shares of Common Stock (a) by issuing Grantee a certificate of
Common Stock representing the appropriate number of shares, (b) through
electronic

 



--------------------------------------------------------------------------------



 



delivery to a brokerage or similar securities-holding account in the name of
Grantee, or (c) through such other commercially reasonable means available for
the delivery of securities.
     4. Incorporation of the Plan by Reference; Conflicting Terms. The Award of
Restricted Stock Units pursuant to this Agreement is granted under, and
expressly subject to, the terms and provisions of the Plan, which terms and
provisions are incorporated herein by reference. Grantee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. In the event of any conflict between the terms of the Plan
and the terms of this Agreement, the terms and provisions of the Plan shall
govern.
     5. Non-Transferability of Restricted Stock Units. The Restricted Stock
Units may not be transferred in any manner and any purported transfer or
assignment shall be null and void. Notwithstanding the foregoing, upon the death
of Grantee, Grantee’s Successor shall have the right to receive any shares of
Common Stock that may be deliverable hereunder, provided, that, for such
purposes, the terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of Grantee.
     6. Ownership Rights. The Restricted Stock Units do not represent a current
interest in any shares of Common Stock. Grantee shall have no voting or other
ownership rights in the Company arising from the Award of Restricted Stock Units
under this Agreement. Notwithstanding the foregoing, unless otherwise determined
by the Committee or the Board, and to the extent permitted by the Plan, Grantee
shall participate in any cash dividend declared by the Board applicable to
shares of Common Stock, which shall entitle Grantee to receive a cash payment
for each Restricted Stock Unit, subject to the same Vesting Schedule and
restrictions as the underlying Restricted Stock Unit and otherwise payable at
the same time shares are issued and delivered to Grantee with respect to the
underlying Restricted Stock Unit, in an amount that would otherwise be payable
as dividends with respect to an equal number of shares of Common Stock.
     7. Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Should any change be made to the Common Stock by reason of any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change, appropriate adjustments
shall be made to the total number and/or class of securities subject to this
Award in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.
     8. Committee Discretion. This Award has been made pursuant to a
determination made by the Board and/or Committee. Notwithstanding anything to
the contrary herein, and subject to the limitations of the Plan, the Committee
shall have plenary authority to: (a) interpret any provision of this Agreement
or the Award; (b) make any determinations necessary or advisable for the
administration of this Agreement or the Award; (c) make adjustments as it deems
appropriate to the aggregate number and type of securities available under this
Agreement to appropriately adjust for, and give effect to, any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change; and (d) otherwise modify or
amend any provision hereof, or otherwise with respect to the Award, in any
manner that does not materially and adversely affect any right granted to
Grantee by the express terms hereof, unless required as a matter of law, subject
to the limitations stated in the Plan.

 



--------------------------------------------------------------------------------



 



     9. Tax Withholding. The Company shall withhold from Grantee’s compensation
any required taxes, including social security and Medicare taxes, and federal,
state and local income tax, with respect to the income arising from the vesting
or payment in respect of any Restricted Stock Units under this Agreement. The
Company shall have the right to require the payment of any such taxes before
delivering any shares of Common Stock upon the vesting of any Restricted Stock
Unit. Grantee may elect to have any such withholding obligations satisfied by:
(i) delivering cash; (ii) delivering part or all of the withholding payment in
previously owned shares of Common Stock; and/or (iii) irrevocably directing the
Company to reduce the number of shares that would otherwise be issued to Grantee
upon the vesting of the Award by that number of whole shares of Common Stock
having a fair market value, determined by the Company, in its sole discretion,
equal to the amount of tax required to be withheld, but not to exceed the
Company’s required minimum statutory withholding. Absent a specific election to
the contrary by Grantee, such withholding obligations shall be satisfied
pursuant to the method described in phrase (iii) of the preceding sentence.
     10. Electronic Delivery. The Company may choose to deliver certain
statutory or regulatory materials relating to the Plan in electronic form,
including without limitation securities law disclosure materials. Without
limiting the foregoing, by accepting this Award, Grantee hereby agrees that the
Company may deliver the Plan prospectus and the Company’s annual report to
Grantee in an electronic format. If at any time Grantee would prefer to receive
paper copies of any document delivered in electronic form, the Company will
provide such paper copies upon written request to the Investor Relations
department of the Company.
     11. No Right to Continued Employment. Nothing in this Agreement shall be
deemed to create any limitation or restriction on such rights as the Company
otherwise would have to terminate the employment of Grantee at any time for any
reason.
     12. Entire Agreement. This Agreement, including Schedule 1 hereto, and the
Plan contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings and
negotiations between the parties except to the extent that the vesting and/or
forfeiture of this Award of Restricted Stock Units is specifically addressed by
any employment agreement between the Company and Grantee (an “Applicable
Employment Agreement”), in which instance the relevant terms of such Applicable
Employment Agreement shall be incorporated herein and deemed to be a part of
this Agreement, and, in the event of any conflict between the terms of this
Agreement regarding the vesting of the Restricted Stock Units, and the terms of
an Applicable Employment Agreement (if any), the terms and provisions of the
Applicable Employment Agreement shall govern. In addition, any references in any
such Applicable Employment Agreement to the Express Scripts, Inc. 2000 Long-Term
Incentive Plan shall also be deemed to refer to the Plan as appropriate.
     13. Governing Law. To the extent federal law does not otherwise control,
this Agreement shall be governed by the laws of Delaware, without giving effect
to principles of conflicts of laws.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TERMINATION AND CHANGE IN CONTROL PROVISIONS UNDER THE
EXPRESS SCRIPTS, INC. 2011 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     I. Termination of Employment
          (A) Generally. Except as specifically set forth herein, or in an
Applicable Employment Agreement, any Restricted Stock Units that have not vested
as of the date of the termination of Grantee’s employment by the Company or any
Affiliate shall terminate as of such date, and such unvested Restricted Stock
Units shall be forfeited to the Company without payment therefor.
          (B) Death, Disability or Retirement. Subject to the terms of an
Applicable Employment Agreement (if any), in the case of Grantee’s termination
of employment on account of death, Disability or Retirement, Grantee shall vest
in a number of Restricted Stock Units, to the extent outstanding, pro-rated for
the portion of the period from the Date of Grant (as set forth on the Grant
Notice) through the last vesting date on the Vesting Schedule set forth on the
Grant Notice during which Grantee was employed by the Company or any Affiliate.
As soon as practicable following such termination, the Company shall issue and
deliver to Grantee the number of shares of Common Stock equal to the number of
vested Restricted Stock Units (subject to any reductions for tax withholding or
otherwise) calculated pursuant to the preceding sentence.
     II. Change in Control
          (A) Acceleration of Vesting Upon Change in Control After Which No
Public Market for Company or Exchange Stock Exists
               (i) Acceleration of Vesting. Upon the occurrence of a Change in
Control after which there will be no generally recognized U.S. public market for
the Company’s Common Stock or any common stock for which the Company’s Common
Stock is exchanged, the vesting or forfeiture of the Restricted Stock Units
shall be determined in accordance with the following, subject, however, to the
provisions of (A)(ii) and (iii) below:
                    (a) Comparable Employment Not Offered — Vice President or
Senior Executive. If Grantee is a Vice President or Senior Executive and is not
offered Comparable Employment (as defined below) with the Company or any
successor to the Company’s business on or before the Change in Control Date,
then the Restricted Stock Units shall vest in full on the Change in Control
Date, provided that Grantee remains employed by the Company or an Affiliate
until such date. For purposes of this Schedule, “Comparable Employment” shall
mean employment with the Company or any successor to the Company’s business
following a Change in Control pursuant to which:
               (1) the responsibilities and duties of Grantee are substantially
the same as before the Change in Control (such changes as are a necessary
consequence of the fact that the securities of the Company are no longer
publicly traded if the Company’s securities cease to be publicly traded as a
consequence of the Change in Control shall not be considered a change in
responsibilities or duties), and the other terms and conditions of employment
following the Change in Control do not impose on Grantee obligations materially
more burdensome than those to which Grantee was subject prior to the Change in
Control;

 



--------------------------------------------------------------------------------



 



               (2) the aggregate compensation (including salary, bonus and other
benefit plans, including option plans) of Grantee is substantially economically
equivalent to or greater than Grantee’s aggregate compensation immediately prior
to the Change in Control Date. In making such determination (A) there shall be
taken into account all contingent or unvested compensation, under
performance-based compensation plans or otherwise, with appropriate adjustment
for rights of forfeiture, vesting rules and other contingencies to payment, and
(B) any compensation payable by reason of the Change in Control shall be
disregarded; and
               (3) Grantee remains employed in the metropolitan area in which he
or she was employed immediately preceding the Change in Control.
                    (b) Comparable Employment Offered and Accepted — Vice
President or Senior Executive. If Grantee is a Vice President or Senior
Executive and is offered and accepts Comparable Employment with the Company or
any successor to the Company’s business on or before the Change in Control Date,
then the Restricted Stock Units shall vest with respect to one-half of such
Units which have not previously vested on the Change in Control Date, provided
that Grantee remains employed until such date.
                    (c) Comparable Employment Not Accepted — Vice President or
Senior Executive. If Grantee is a Vice President or Senior Executive and is
offered Comparable Employment with the Company or any successor to the Company’s
business on or before the Change in Control Date and declines such employment,
then the provisions of the Agreement and the first paragraph of this Schedule
(regarding Termination of Employment) shall apply to the Restricted Stock Units
held by Grantee at the Change in Control Date.
                    (d) Termination of Employment On or Before Change in Control
Date — Grantees Other Than Vice Presidents or Senior Executives. For the
avoidance of doubt, if a Grantee other than a Vice President or Senior Executive
terminates employment for any reason on or before the Change in Control Date,
then the provisions of the Agreement and Section I of this Schedule (regarding
Termination of Employment) shall apply to the Restricted Stock Units held by
Grantee at the Change in Control Date.
                    (e) Termination of Employment After Change in Control Date.
If the employment of Grantee on the Change in Control Date is involuntarily
terminated without Cause after the Change in Control Date, or if Grantee (if he
or she is a Senior Executive or a Vice President) voluntarily terminates
employment after the Change in Control Date due to a change in employment
conditions that results in such Grantee not continuing to have Comparable
Employment relative to Grantee’s employment immediately preceding the Change in
Control Date, then, notwithstanding the provisions hereof, the Restricted Stock
Units shall vest in full on the date of such termination.
               (ii) Company Payment. Upon the occurrence of a Change in Control
transaction, on the Change in Control Date, the Restricted Stock Units shall be
automatically cancelled without further action by the Company or Grantee, and
the Company shall provide payment in connection with such cancellation with
respect to vested Restricted Stock Units at a per share price equal to the
Change in Control Price. The Change in Control Price shall mean the value,
expressed in dollars, as of the date of receipt of the per share consideration
received by the Company’s stockholders whose stock is acquired in a transaction
constituting a Change in Control. In case such sale or part of such
consideration shall be in a form other than cash, the value of such
consideration shall be as determined in good faith by a majority

 



--------------------------------------------------------------------------------



 



of the Incumbent Board, or if there shall be none, by a majority of the Board of
Directors based on a written opinion by a nationally recognized investment
banking firm, whose determination shall be described in a statement furnished to
Participants.
          (iii) Purchase Price Escrow. Any amount of the purchase price that may
become payable to Grantee with respect to the Restricted Stock Units as to which
restrictions have not lapsed on the Change in Control Date shall be deposited on
the Change in Control Date in escrow with one of the ten largest U.S. commercial
banks (measured in terms of amount of assets), or if no such bank will consent
to serve as escrow agent, then another U.S. commercial bank of recognized
standing chosen by the Company. Such funds shall be invested in securities
issued or fully guaranteed as to both principal and interest by the U.S.
Government, or in debt obligations of U.S. corporations with a remaining term to
maturity not exceeding one year and rated AA or better by Standard & Poor’s
Corporation or, in its absence, by an equivalent rating by another nationally
recognized statistical rating organization. Interest earned on such funds shall
be allocated ratably among the Plan Participants receiving payment of such funds
or, if any amounts are forfeited by a Participant, to the Company, and shall be
disbursed when such payments are made. Disbursements from the escrow shall be
made as follows:
               (a) Disbursement on Lapse of Restrictions. With the initial
escrow deposit the Company shall deliver to the escrow agent a schedule for
making disbursements to the Participants based on the dates when the remaining
restrictions on Awards will lapse based solely on the lapse of time. Unless the
escrow agent receives a notice described in the following clauses (b) or (c),
the escrow agent will disburse the funds in accordance with such schedule. The
Company will from time to time deliver to the escrow agent a notice when the
restrictions on any such Awards shall lapse (if sooner than the dates stated in
the initial schedule), and the escrow agent shall disburse funds in accordance
with such notice.
               (b) Forfeiture. If a Participant forfeits his rights to any
payments from the escrow, the Company shall give written notice thereof
contemporaneously to the escrow agent and the Participant by certified or
registered mail (in the case of the Participant, to the last known address of
the Participant on the records of the Company), stating the reason for such
forfeiture and the amount thereof. The escrow agent shall disburse the amount
stated in such notice to the Company sixty (60) days after receipt thereof
unless prior to such time the escrow agent receives written notice from the
Participant that the Participant has commenced litigation against the Company
with respect to the validity of such forfeiture. If such a notice is received,
the escrow agent shall disburse such funds only upon order of a court of
competent jurisdiction or upon written instructions signed by both the Company
and the Participant.
               (c) Acceleration of Payments. If a Participant or his or her
successor in interest becomes entitled to a payment from the escrow prior to the
time stated in the schedule, the Participant or such successor shall give
written notice thereof contemporaneously to the escrow agent and the Company by
certified or registered mail, stating the reason for such accelerated payment
and the amount thereof. The escrow agent shall disburse the amount stated in
such notice to the Participant or such successor sixty (60) days after receipt
thereof unless prior to such time the escrow agent receives written notice from
the Company that the Company has commenced litigation against the Participant or
such successor challenging the right to such acceleration of payment. If such a
notice is received, the escrow agent shall disburse such funds only upon order
of a court of competent jurisdiction or upon written instructions signed by both
the Company and the Participant.
          (B) Acceleration of Vesting Upon Other Change in Control Transactions.
Upon the occurrence of a Change in Control after which there remains a generally
recognized U.S. public market for the Company’s Common Stock or for any common
stock for which the Company’s Common Stock is

 



--------------------------------------------------------------------------------



 



exchanged, outstanding Awards shall be treated for vesting purposes as set forth
above in (A)(i) hereof, and the issuance and delivery of shares or other payment
with respect to any vested Restricted Stock Units shall be made on the date on
which any such vesting occurs.
          (C) Restricted Stock Units Not Assumed. Notwithstanding anything
herein to the contrary, the Committee may provide for such other treatment of
the Restricted Stock Units as the Committee may determine in its sole discretion
with respect to any Restricted Stock Units that are not assumed or are cancelled
in connection with a Change in Control.

 